internal_revenue_service p o box cincinnati oh release number release date date date legend c county state d state x dollars amount y dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you will operate a scholarship program for high school students in c in order to provide for tuition books equipment and other necessary expenses related to attendance toa college or university in d you aim to encourage students graduating from c to pursue an undergraduate degree in mathematics education or the sciences to be eligible for a scholarship the student must e bea resident of c currently or planning to attend a university of college in d and pursuing a degree in math science or education letter catalog number 58263t have maintained a grade point average in high school be ranked in the top of their graduating class if currently enrolled in a college or university maintain a dollar_figure grade point average be of good character and have financial need applicants will need to submit a written request setting forth their achievements and activities this will include academic records transcripts letter s of recommendation amount of financial aid requested and any other information the applicant chooses to submit awards will be made on an objective and non-discriminatory basis your selection committee will review all applications and one of your trustees will interview the applicant you intend to allocate x dollars per year towards scholarships for qualified applicants no less than y dollars will be awarded the scholarship is eligible for renewal the recipient will submit progress reports to you after each quarter if no report is received or if the report does not show how the award furthers the student’s education no additional funds will be issued you will take any needed and reasonable steps to recover funds from the recipient and will retain all records of any awards made basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at e e e letter catalog number 58263t internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
